Citation Nr: 0406695	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed also as secondary to the service-connected post-
traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
depression.

3.  Entitlement to an effective date earlier than November 
20, 2000, for the award of a 50 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado, in which, the RO, in pertinent part, 
granted service connection for PTSD with depression, with an 
evaluation of 50 percent effective November 20, 2000.  In 
addition, the RO denied service connection for sleep apnea 
syndrome.  The veteran filed notice of disagreement with the 
evaluation assigned and the effective date of the award of 
service connection for PTSD, and the denial of service 
connection for sleep apnea.  A statement of the case (SOC) 
which affirmed the RO's determination was issued in February 
2003.  The veteran filed a substantive appeal (VA Form 9) in 
April 2003.

The veteran and R.S., his wife, provided oral testimony 
before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., via a videoconference hearing at the RO in 
June 2003, a transcript has been associated with the claims 
file.

The issue of entitlement to service connection for sleep 
apnea, claimed also as secondary to the service-connected 
post-traumatic stress disorder, is further discussed in the 
Remand portion of this decision and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if any further action is required on 
his part.




FINDINGS OF FACT

1.  The veteran's PTSD with depression is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.

2.  The veteran did not appeal a December 1997 rating 
decision, which denied his claim for service connection for 
PTSD, and that decision became final. 

3.  On November 20, 2000, the RO received from the veteran a 
new claim for service connection for PTSD, and the RO 
eventually granted service connection based upon that claim.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder with depression 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an effective date earlier than November 
20, 2000, for the award of a 50 percent evaluation for PTSD 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in November 1991 the 
veteran was seen by a family services counselor due to 
concerns that he was suicidal.  He reported that he had 
contemplated suicide and would use his vehicle to complete 
the act.  It was indicated in the medical record that he had 
suffered from numerous stressors since he had returned from 
service in Saudi Arabia, which included large debt, a new 
wife, and multiple stressors surrounding relations between 
his wife and his command.  He had also experienced a thirty-
pound weight loss, increased insomnia, and a decrease in his 
work performance.  A clinical assessment of suicidal ideation 
was rendered, and he was referred for a four-week evaluation.  
In addition, in an emergency care and treatment report dated 
in December 1991 the veteran was diagnosed with having an 
adjustment disorder pursuant to his report that since his 
return from Saudi Arabia he had encountered numerous problems 
with his marriage, finances, and health.  He reported 
increased insomnia and weight loss, and no solution to his 
problems.  In his April 1992 discharge examination report, 
normal findings were reported upon neurologic and psychiatric 
evaluations.

Post-service, in July 1994, the veteran was seen for 
psychiatric services at Southwest Colorado Mental Health 
Center, Inc. (SWCMHC).  In an SWCMHC intake summary it was 
noted that the veteran reported that he was under a lot of 
stress.  He suffered panic attacks, complained of migraine 
headaches, stomach aches, lack of energy, insomnia, low 
appetite, marital difficulties, financial problems, and 
difficulties in his role of stepfather.  He stated that he 
had been having problems with stress since he came from the 
military, having served in Saudi Arabia.  He further stated 
that his psychiatric condition had interfered in his social 
functioning.  He reported that he had held twelve jobs in the 
past two years and had been fired from three jobs.  On mental 
status examination, he presented clean and casually dressed.  
His affect was appropriate to the content of his thoughts.  
His mood was depressed.  He presented his problems logically 
and coherently.  He had suicidal ideations, but no suicidal 
plans.  There was no evidence of homicidal ideations or 
attempts, delusions, or hallucinations.  He was oriented to 
time, place, and person.  His judgment was intact.  He stated 
that at times he had been forgetful.  The diagnostic 
impression under Axis I was PTSD, acute, chronic.

On mental status evaluation in August 1994 the veteran was 
alert and cooperative.  His hygiene was good.  His speech, 
motor behavior, and facial expressions were unremarkable.  
His affect was somewhat blunted.  He was described as looking 
depressed during the interview.  His thought process was 
intact and he answered questions in a logical fashion.  He 
denied suicidal/homicidal ideation.  There were no 
indications of hallucinations or delusions.  He did, however, 
disclose that he had problems with sleep and nightmares.  He 
was oriented in three spheres.  The diagnoses under Axis I 
were PTSD and "rule out" dysthymia.  The examiner commented 
that the veteran's main diagnosis was PTSD, but he had also 
developed some depression.

A January 1995 report of the SWCMHC noted the veteran's 
report of having episodes of insomnia, panic, and arguments.  
It was noted that he had changed jobs numerous times in the 
past six months.  At that time, he was working at a fast food 
restaurant.  It was further noted that he seemed "even more 
markedly improved."  The diagnoses under Axis I were PTSD 
and dysthymia.

In December 1995 the veteran underwent a psychological 
evaluation by MF, Ph.D.  During the interview, he described 
his military experience in Saudi Arabia as "scary."  He had 
been an anti-aircraft missile operator and a driver stationed 
within just a few miles of the Kuwait and Iraq borders.  He 
remembered feeling disoriented while there, and very cut off 
from home.  The woman who became his second wife had been 
pregnant when he left the States, and later lost the baby.  
His parents were having marital difficulties, and he was in 
the process of divorcing his first wife.  He was reprimanded 
by his commanding officer for "violating operational 
security," when he allegedly revealed his location to his 
then ["fiancée"].  For that alleged infraction, he was put 
on mess duty for sixty days.  He stated that he had begun 
receiving death threats from his buddies.  He reported that 
after that he felt angry, confused, humiliated, and 
disappointed.  He stated that he found it hard to take 
orders.  Once the war started there was a steady downpour of 
smoke and oil for two weeks, and a constant drizzle of toxic 
chemicals after that.  The troops lived in tents.  One 
memorable night a SCUD missile was shot out of the sky right 
over his position.  Throughout his time in Saudi Arabia he 
claimed to have continued to function well in his jobs 
despite his emotional turmoil, and even to have received 
several awards for his good work.  He described his 
relationship with his second wife as "pretty good". 

As part of the December 1995 evaluation, a number of tests 
had been administered, among them, the Post-traumatic Stress 
Diagnostic Scale (PDS) that is designed to aid in the 
diagnosis of PTSD.  This test indicated that the veteran did 
meet the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria for 
PTSD.  It was noted that he had been exposed to a traumatic 
event (military combat, being in a war zone), and had 
continued to have re-experiencing, avoidance, and arousal 
symptoms.  It was further noted that his associated 
impairment in day-to-day functioning was considered moderate.  
The diagnostic impression under Axis I was PTSD 
(provisional); alcohol dependence in remission, and 
somatization disorder.  Under Axis IV, his psychosocial 
stressors were indicated to be a social service evaluation 
for custody of his daughter.  His Global Assessment of 
Functioning Scale (GAF) was 55, indicative of moderate 
symptoms.

In October 1996 the veteran filed an informal claim of 
entitlement to service connection for PTSD, among other 
things.  Also in October 1996 he submitted an undated 
emergency/crisis narrative from the SWCMH, which revealed a 
provisional diagnosis of PTSD under Axis I.  That medical 
record further revealed that the veteran was unemployed.  He 
reported that he could not sleep, had a lack of energy and 
had financial and marital problems.  It was noted that there 
was no evidence of suicidal ideation, and he was not taking 
prescribed medication.

In March 1997 he underwent a VA Persian Gulf examination.  
Examination findings, in pertinent part, revealed that he had 
undergone psychiatric treatment and had been treated for 
depression and fatigue at a Mental Health Unit in Colorado.

He also underwent  psychiatric evaluation in March 1997.  He 
reported that he had experienced a number of traumatic and 
psychiatric problems when serving in Saudi Arabia during the 
Desert Storm Campaign, which involved his being afraid of the 
situation in which he found himself.  He was also concerned 
about his treatment saying that he was accused of violating 
operation security.  He reported that he served as a Hawk 
Missile Operator.  He stated that while he was on guard duty 
one evening, a SCUD missile passed overhead and was brought 
down by a Patriot missile a mile or so away from camp.  He 
reported that he was part of the crew that went out to the 
sight where the SCUD missile had been shot down.  They found 
no traces of a SCUD missile but found a number of dead camels 
and sheep around the crash sight.  He further reported that 
once he had driven officers north towards Kuwait and felt 
anxious because they did not have protection and the only 
weapon he had was in the jeep.  They were being passed by 
trucks crammed full of  POW's and he was afraid of what might 
happen.  In entering one of the towns he could see bullet 
holes in the walls where an attack had occurred.  
Additionally, he reported working fourteen to sixteen hours a 
day and getting only six hours of sleep per night for several 
weeks.  

When asked about the symptoms he had experienced since his 
return from Saudi Arabia, the veteran stated that he had 
significant night sweats and frequent nightmares.  He stated 
that his alarm going off would sound like the warning signal 
at the base and one night he awoke and was trying to put a 
gas mask on his wife.  He indicated that he had had twenty-
seven jobs in three years and was unable to keep a job.  He 
stated that he did not like authority figures, and thought 
this was directly related to his experience in the Marine 
Corps.  On Mental status examination, his thoughts were 
essentially clear and logical without loosening of 
associations or flights of ideas.  There was no evidence of 
auditory or visual hallucinations, and no delusions were 
noted.  His affect was restricted.  His mood was concerned.  
He described low energy, low motivation, and poor 
concentration.  He was oriented in all spheres.  The 
diagnoses under Axis I were major depression and chronic 
alcohol abuse, in remission.  His GAF was 45.  

It was the opinion of the examiner that the experiences the 
veteran described were not sufficiently traumatic as to 
induce a condition of PTSD; and therefore he did not meet the 
threshold criteria of having traumatic experiences to support 
a diagnosis of PTSD.  The examiner further commented that, in 
regard to the veteran's symptom complex, he did appear to 
meet the criteria of a traumatic event being re-experienced 
by his claim of recurrent nightmares.  Similarly, he appeared 
to meet the criteria for persistent symptoms of arousal with 
insomnia, irritability, and hypervigilance.  The examiner did 
not believe that the veteran had symptoms that met criteria 
for avoidance, as he only mildly tried to avoid thoughts and 
feelings associated with his experience in Saudi Arabia.  His 
avoidance of thinking about Saudi Arabia was due to his fear 
that such activity would re-activate his dreams and 
nightmares.  He appeared to meet the first criteria that he 
attempts to avoid thoughts, feelings, and conversations 
associated with the trauma but he did not meet any of the 
remaining six criteria.

In December 1997 the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of that determination in January 1998.  He did not 
appeal that determination, and it became final in January 
1999.

In August 2000 the veteran was seen for a VA neuro-psychology 
consultation.  He reported that he was currently living with 
his parents and had been working since 1998 to 2000.  He also 
reported that he had a girlfriend.  He reported that he 
served during the Persian Gulf War.  He stated that in his 
job as an anti-aircraft missile operator during service, he 
was exposed to life threatening situations and saw not only 
enemy casualties but also people with whom he served die as a 
result of combat.  He complained that he had experienced 
nightmares and startle responses.  He also reported having 
two unsuccessful marriages and a work history characterized 
by jumping from one job to another.  Upon observation, he was 
reported to be alert, cooperative, and well oriented to 
person, place and time.  There were no obvious motor or 
speech abnormalities and his thinking was logical, coherent 
and not suggestive of an underlying thought disorder.  His 
affect was broad, stable, and appropriate.  His mood appeared 
to be mildly depressed and anxious.  The conclusion was that 
neuropsychological testing was essentially normal for 
reasoning, judgment, attention, language, memory, 
spatial/constructional skills, and executive functioning.  
However, it was noted that the interview revealed the 
endorsement of PTSD symptoms.  

In November 2000 the veteran again filed a claim for service 
connection for PTSD.  By letter dated in December 2000, the 
RO acknowledged receipt of the veteran's request to reopen 
his compensation claim.  

In February 2001 the veteran underwent a VA PTSD examination.  
He presented neatly dressed and groomed, and was fully 
cooperative in the interview process.  He was fully oriented 
and alert, and his sensorium was clear.  The examiner noted 
that he found the veteran to be a completely believable 
historian.  His recent and remote memory was intact.  His 
judgment was good and he was competent for VA purposes.  He 
had no delusions, hallucinations, or thought disorder.  His 
thinking was well organized, goal oriented, and appropriately 
abstract.  His mood was neutral during most of the interview; 
however, as he talked about his experience with Kuwait City 
civilians, the victims of the Iraq War, he broke down in 
tears.  The examiner noted that he displayed the full 
spectrum of PTSD symptoms which he had enumerated in his 
history.  The diagnostic impression was PTSD with associated 
depression.  His GAF Scale was 45.

By rating decision of June 2001, the RO granted service 
connection for PTSD with depression, and assigned a 50 
percent disability evaluation effective from November 20, 
2000, the date of the reopened claim.

In March 2001 the veteran had a consultation under the PTSD 
program.  He reported on his medical, family psychiatric, 
social and development, and military histories.  He also 
reported that he was dating.  In addition, he had been 
working at an auto parts business for the past two years.  He 
lived with his parents.  He stated that he had recurrent and 
intrusive recollections of traumatic events that occurred in 
service, which were triggered by reminders.  He also had 
recurrent distressing dreams of traumatic events, which 
occurred one to two times a month.  He reported sleep 
difficulty, getting only five or six hours per night.  He 
reported that his irritability or outbursts of anger had 
gotten better in the past two years.  He had difficulty 
concentrating, hypervigilence, and exaggerated startle 
response.  It was noted that he endorsed symptoms consistent 
with depression including feeling down, worthless, hopeless, 
and isolated, with decreased eating and sleeping.  On 
examination his mood and affect were mildly anxious and in 
the moderate range.  His thought process was linear.  He 
denied any suicidal or homicidal ideations, or hallucinations 
and there was no evidence of delusions.  His insight and 
judgment were fair.  The diagnosis under Axis I was PTSD and 
his GAF was 55.

At his videoconference hearing in June 2003 with the 
undersigned Veterans Law Judge, the veteran testified that 
his nights were very restless.  He still would have 
nightmares of different events that extended from the Gulf 
War.  He stated the primary dream he had dreamed several 
times concerned the SCUD attack that happened near his unit.  
He also saw disturbing things the following day when he went 
in the desert to investigate.  Hearing Transcript (Tr.), p. 
3.  He stated that he avoided television programs concerning 
the second Gulf War because he would have nightmares.  He 
stated that in his dreams he would see a little girl that he 
saw in Kuwait City who walked up to him crying.  She was 
dirty and full of blood and thanked him for saving her.  He 
further reported that he had to resign from the position of 
senior vice commander of his VFW post because when he met 
with and talked to other veterans, their stories would bring 
back memories.  Tr., p. 4.  He stated that he did not like 
being around a lot of people.  He stated that he hated 
authority figures with a passion.  Tr., p. 5.  He reported 
that he had problems getting to sleep and did not sleep very 
soundly.  He stated that he was able to concentrate better 
since taking his current medication.  Without his medication, 
he could not cope with anything.  Tr., p. 6.  He stated that 
the first five years after service he had part-time jobs, day 
jobs, and a couple of full-time jobs.  He was currently 
working a full-time job.  He stated that his "boss" was 
very understanding of his situation and he knows his limits 
and what to expect from him.  He stated that he does his best 
and on days that he cannot handle it he lets the boss know 
and can get a break.  He stated that he had been working for 
the past six years.  Tr., p. 7.  He stated that he had not 
missed any days from work since he had been on medication and 
had an understanding with his boss.  Tr., p. 11.

The veteran's wife, R.S., testified on his behalf at the 
hearing.  She stated that when the veteran did not take his 
medication he would become irritated and short, and would 
raise his voice; but he was usually fine when he had taken 
his medication.  Tr., p. 7.  

With regard to the issue of an earlier effective date for the 
grant of service connection for PTSD, the veteran testified 
that his PTSD claim should have been granted either from the 
date of separation or from his first claim that was filed in 
1994.  He stated that the service officer who helped him had 
become sick, and he did not pursue an appeal of the 1997 
rating decision because he had no one to help him with the 
appeal of that case.  Tr., p. 13.  

II.  Legal Analysis

A.  Preliminary matter:  VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussions in a 
February 2003 SOC of the applicable law and reasons for the 
denial of his claims.  He has been informed, therefore, of 
what the evidence needs to show in order for his claims to be 
granted.  See Quartuccio, supra; Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (holding that the Board must identify 
documents in the file which establish compliance with the 
VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, all the available medical records have been 
obtained.  Moreover, at the June 2003 videoconference 
hearing, the veteran's representative indicated that there 
were no new documents to submit.  Thus, there is no 
indication in the record, from either the veteran or his 
representative, of any additional relevant records which are 
available and which the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA PTSD examination in 
February 2001.

In correspondence from the RO dated in May 2001, the veteran 
was advised of the provisions of the VCAA and of the new VA 
regulations issued pursuant thereto.  The May 2001 letter 
advised the veteran of what evidence is necessary to 
establish entitlement to an increased evaluation, what 
information or evidence VA would obtain for him, what 
information or evidence the VA still needed from him and what 
he could do to help with his claim.  See Quartuccio and 
Charles, supra.

With regard to the claim for an effective date earlier than 
November 20, 2000, for the award of a 50 percent evaluation 
for PTSD, as noted above, the veteran was notified, by means 
of the discussion in the February 2003 SOC of the applicable 
law and reasons for the denial of that claim.  The veteran 
has been informed, therefore, of what the evidence needs to 
show in order for that claim to be granted.

In this regard, the veteran essentially contends that the 
effective date for the award of a 50 percent evaluation for 
PTSD should date back to the date of his original claim for 
service connection for PTSD, which the record shows was in 
1996.  The record also shows that the RO rendered a decision 
on that claim and notified the veteran by letter dated in 
1998, and that the veteran did not appeal that decision and 
it became final in 1999.  In November 2000 he file a new 
claim for service connection for PTSD, which was essentially 
a request to reopened the previously denied claim.

The general rule for effective dates under 38 C.F.R. § 3.400 
provides that the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is the later.  Inasmuch as the Board's 
determination in this instance is based on the effective date 
provisions of the law and regulations, further development 
regarding the evidence would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, 
the Court of Appeals for Veterans Claims has held that the 
requirements of the VCAA were met where the appellant was 
fully notified and aware of the type of evidence required to 
substantiate the claim, and no additional assistance would 
aid in further developing the claim.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz, 
supra; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Accordingly, where it is applicable in this case, VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims, under both former law and the new VCAA.  The 
Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
supra.  In fact, the Court has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) held that a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1, 4.2 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The veteran essentially contends that an initial evaluation 
higher than 50 percent should be granted for his service-
connected PTSD.

However, as is clear from the facts and the law set out 
above, the veteran's PTSD-related symptomatology is 
commensurate with the 50 percent evaluation now in effect.  
It has not been shown that he experiences deficiencies in 
most areas such as work, family relations, judgment, thinking 
or mood due to symptoms associated with PTSD.  With regard to 
occupational deficiencies, the evidence shows that after his 
discharge from service, the veteran's employment situation 
was unstable.  He reported that he had changed jobs numerous 
times and was unable to keep a job.  However, the evidence 
fails to establish that such employment instability was due 
to any of the symptoms enumerated under Diagnostic Code 9411 
for an evaluation greater than 50 percent.  In fact, at his 
videoconference hearing the veteran testified that he 
currently had a full-time job and had not missed any days 
from work since he had been on medication, and has a working 
understanding with his supervisor.

In addition, at the March 2001 consultation under the PTSD 
program, the veteran's GAF was reported to be 55, which is 
indicative of moderate difficulty in occupational functioning 
and commensurate with a 50 percent disability evaluation 
under Diagnostic Code 9411.  Although the medical evidence 
shows that on VA examination in 2001 the veteran had a GAF of 
45, which is indicative of serious impairment in social and 
occupational functioning, the manifestations of his 
symptomatology at that time were inconsistent with that GAF 
score.  The VA examiner noted that the veteran's judgment was 
good, he had do delusions, hallucinations, or thought 
disorder, his thinking was well organized, and his mood was 
neutral.  There was no report of suicidal ideations or severe 
obsessional rituals.  Nor did he have any serious functional 
impairment at work, as he was working full-time with no 
report of incidents.

The evidence further shows that the veteran had undergone a 
number of mental health evaluations since his discharge from 
service in 1992.  Although there is an in-service medical 
report that he had suicidal ideation in the service, and a 
July 1994 private medical report which indicated he had 
suicidal ideation, subsequent reports reveal he no longer had 
any such symptoms.  Furthermore, the medical evidence of 
record does not show that the veteran suffers from 
obsessional rituals, illogical speech, near continuous panic, 
or depression affecting his ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships, which is required in order to 
warrant the assignment of the next highest evaluation of 70 
percent.  

The Board notes that the veteran has been diagnosed with 
depression.  However, there is no medical evidence that such 
depression has caused occupational and social impairment to 
the extent that it warrants a disability evaluation in excess 
of 50 percent.  As noted early, the veteran's psychiatric 
disorder is productive of the symptomatology described under 
the criteria for a 50 percent disability evaluation and an 
increased rating is not merited.

Accordingly, on the evidence, the Board is unable to find a 
basis for entitlement to an initial evaluation in excess of 
50 percent for PTSD with depression.  While the veteran may 
sincerely believe that his service-connected disability 
warrants a higher initial evaluation, the totality of the 
evidence weighs against his claim.  Furthermore, he is a 
layperson and has no competence to give a medical opinion on 
diagnosis of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation in 
excess of 50 percent for PTSD with depression.  Thus the 
benefit- of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

As the Board has determined that an initial evaluation in 
excess of 50 percent for the veteran's PTSD with depression 
is not warranted, there exists no basis for consideration of 
"staged" ratings.  See Fenderson, supra.

In addition, the Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
service-connected PTSD with depression alone has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  In fact, there is no evidence that the 
veteran has been hospitalized for a psychiatric disorder of 
any kind, and he is currently engaged in full-time 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date

The veteran claims that he is entitled to an earlier 
effective date for an award of VA disability compensation for 
PTSD dating back to the date of his original claim, which the 
evidence shows was filed in October 1996.  At his 
videoconference hearing, the veteran stated that he 
originally filed his claim in 1994.  The file does contain 
evidence of an earlier claim, but it is unrelated to the 
claim for PTSD or any other psychiatric disorder.

The Board notes that the RO adjudicated the 1996 claim and 
rendered a decision in December 1997, of which action the 
veteran was notified in January 1998.  The veteran did not 
appeal that determination, and it became final one year 
later, in January 1999.  If an appeal is not initiated within 
one year, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302(a), 20.1103 (2003).  Thereafter, any award based on a 
subsequently filed application for the same disability can 
ordinarily be effective no earlier than the date of the new 
application.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(r) (2003).

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows that in October 1996 the 
RO received from the veteran a VA Form 21-4138, VA Statement 
in Support of Claim, in which the veteran sought service 
connection for, among other things, PTSD.  Following 
evidentiary development, the RO, in a December 1997 rating 
decision, denied service connection for PTSD.  In a January 
1998 letter to the veteran, the RO notified him of its 
decision and provided the veteran with notice of his 
appellate rights as well as the procedural requirements 
needed to perfect his appeal.  The veteran now asserts that 
he did not pursue an appeal of the 1997 rating decision 
because his service representative became ill and he had no 
other assistance.  Notwithstanding the veteran's reason for 
failing to appeal, that decision became final in January 
1999.  


On November 20, 2000, the RO received, from the veteran, a 
new claim seeking service connection for PTSD.  In June 2001, 
the RO granted the veteran service connection for PTSD, with 
a 50 percent disability evaluation and an effective date of 
November 20, 2000, the date of the reopened claim.

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
an evaluation and an award of compensation based on an 
original claim or a claim reopened after final disallowance 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.

Accordingly, applying the provisions of 38 U.S.C.A. § 
5110(a), and 38 C.F.R. § 3.400, the Board concludes that an 
effective date earlier than November 20, 2000, for the 
assignment of a 50 percent rating for PTSD with depression is 
not warranted.  In addition, in this instance, the law, and 
not the facts, is dispositive of the issue.  Therefore, the 
appeal must be denied.  Sabonis, supra at 430.


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder with depression is denied.

Entitlement to an effective date earlier than November 20, 
2000, for the award of a 50 percent evaluation for PTSD is 
denied.



REMAND

As note above, in November 2000, the President signed into 
law the VCAA, which, inter alia, revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board had been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.  

Under the new law and regulations, VA has a duty to notify 
the claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

The record reflects that the VA has not yet considered 
whether any additional notification or development action is 
required under the VCAA regarding the claim for service 
connection for sleep apnea as secondary to the service-
connected PTSD.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Furthermore, under the VCAA assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this regard, the 
veteran underwent a VA PTSD examination in February 2001.  
The examiner enumerated several stressors, which he believed 
were secondary to the veteran's PTSD.  He also indicated that 
the veteran had, over the years, had a persistent sleep 
disorder.  It is not clear from the examination report 
whether the examiner was making a connection between the 
veteran's sleep disorder and his service-connected PTSD.  If 
such a connection is established, it may substantiate the 
veteran's claim.  Therefore, a reasonable possibility exists 
that an examination would aid in substantiating the veteran's 
claim, and there is a duty to assist him by providing him 
with another medical examination.  The Board acknowledges 
that the veteran has not been given a VA examination to 
specifically determine whether there is a relationship 
between his service-connected psychiatric disability and his 
claimed sleep disorder.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information information.

2.  The veteran should be scheduled for 
appropriate VA examination to determine the 
etiology of any diagnosed sleep disorder 
found to be present.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner is 
requested to provide an opinion concerning 
the etiology of any sleep disorder found to 
be present, to include whether it is at least 
as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
sleep disorder was caused or aggravated by 
the veteran's military service or by his 
service-connected PTSD or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The degree 
of sleep apnea that would not be present but 
for the service- connected PTSD should be 
identified, to the extent possible.  The 
examiner is requested to consider the opinion 
expressed by the VA psychiatrist in February 
2001.  

A rationale should be provided for all 
opinions expressed.  The veteran's claims 
files should be made available to the 
examiner prior to examination, and the 
examination report should indicate whether 
the veteran's medical records were reviewed.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for sleep apnea, including as secondary to 
his service-connected PTSD.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the February 2003 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



